 In the Matter of THE GREAT ATLANTIC & PACIFIC TEA COMPANY,EMPLOYERandAMALGAMATED MEAT CUTTERS AND BUTCHER Wo1tK-MEN OF NORTH AMERICA, A. F. L., PETITIONERCase No. 10-R-2'726.Decided April 08, 1948Mr. John W. Donah,oo,of Jacksonville, Fla., for the Employer.Mr. Robert Ackerman,of Tampa, Fla., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Tampa.Florida, on January 13, 1948, before John C. McRee, hearing officer'The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the hearing the Employer moved that the petition be dismissedon the grounds that the unit description in the amended petition wasvague and indefinite, and that the Petitioner refused to take a positionat the hearing as to the unit placement of meat department managers.Ruling on the motion was reserved for the Board.The record clearlyshows that the Employer was apprised of, and had full opportunity tolitigate, all unit issues raised by the amended petition.The Petitionerrequested the exclusion of all "supervisors as defined in the Act."ThePetitioner's refusal to take a position with respect to the status ofmeat department managers was not prejudicial to the interests of theEmployer.The Board, and not the Petitioner, determines whetherparticular employees fall within the definition of supervisors.TheEmployer's motion to dismiss is accordingly hereby denied.Upon the entire record in the case, the National Labor RelationsBoard I makes the following :'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Boai d 1llembers[Houston, Reynolds,and Gray].77 N. L. R B , No. 63.3897S8SS6-49-vol 7726 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF TIIE EMPLOYERThe Great Atlantic & Pacific Tea Company, an Arizona corpora-tion, is engaged- in" the operation of food and grocery stores in, thesouthern part of the United States.This proceeding concerns fivestores located in the metropolitan area of Tampa, Florida.Thesestores are part of the Southern Division of the Employer, which main-tains its principal office in Jacksonville, Florida.The Southern Divi-sion receives and ships merchandise valued in excess of $1,000,000across State lines.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section '2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all cutting men, countermen and ap-prentices in the meat departments in the Employer's stores in Tampa,West Tampa, and Sulphur Springs, Florida, excluding part-time em-ployees, guards, professional employees, and supervisors.' .The only dispute with respect to the unit concerns the supervisorystatus of meat department managers.The Employer contends thatthese employees are supervisors and should be excluded from the unit.The Petitioner takes no position as to the inclusion or exclusion ofmeat department managers.2At the hearing the Petitioner urged that journeymen, meat cutters and apprenticeswere the categories to be included in the unit.The Employer has no classification ofjourneymen in its meat department Its meat department employees are designated ascutting men and countermen.The former ale journeymen meat cutters.The lattel arenot always journeymen cutters. THE GREAT ATLANTIC & PACIFIC TEA COMPANY391At the time of the hearing the Employer operated 5 stores havingmeat departments in the Tampa metropolitan area.Their storesemployed 11 full-time employees, including 5 meat department man-agers.The meat department managers are in complete charge ofthe meat operations of the stores in which they are employed.Theyhave authority to hire and discharge both full-time and part-time em-ployees.They assign the meat department employees under theirsupervision to their duties, discipline these employees, and adjust anygrievances that may arise.The meat department managers effectivelyrecommend employees for promotion, and may recommend that em-ployees under their supervision be made meat department managers inother stores.The managers receive higher wages than the other em-ployees in the meat department.We find that the meat departmentmanagers are supervisors within the meaning of the Act, and, as such,they are excluded from the appropriate unit.We find that all cutting men, countermen and apprentices in themeat departments, in the Employer's stores in Tampa, West Tampa,and Sulphur Springs, Florida, excluding meat department managers,part-time employees, guards, professional employees and all super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Great Atlantic & PacificTea Company, Tampa, Florida, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of the Direction, under the direction and supervision of theRegional Director for the Tenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Amalgamated MeatCutters and Butcher Workmen of North America, A. F. L., for thepurposes of collective bargaining.